BRAWLEY, District Judge.
The libel is to recover damages for injuries received by two barges through collision with a pier while in tow of steam tug Irene, about midnight of July 30, 1902, at the entrance of the harbor of Baltimore. The learned judge below, who heard all of the testimony except that of one witness, found that the disaster occurred from the steering of the barges, the men On board of them not being capable, and not steering them properly. He found further that the entrance to the harbor was narrow, and crowded with small vessels, and that the tug took her usual course, and did all that could reasonably be expected in the circumstances, and was without fault.
*729There is no dispute between the contending parties as to the legal principles which govern the case, and the rule being well settled that this court will not reverse the decision of a district judge who has had the opportunity of seeing the witnesses and determining their credibility from their manner and appearance, unless it clearly appears that the decision is against the evidence, and as the examination of the testimony leads us to concur in his view of it, the decree of the court below is affirmed.
Affirmed.